Citation Nr: 0800750	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  95-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to March 30, 1994, for 
service connection for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
nervous condition was received on May 3, 1979.  The claim was 
denied in July 1979 and the veteran failed to perfect an 
appeal.  

2.  The veteran submitted a claim for service connection for 
a nervous condition in September 1981.  The claim was denied 
in October 1982.  The veteran did not appeal the denial.

3.  The veteran submitted a claim for service connection for 
PTSD in August 1992.  The claim was denied in February 1993.  
The veteran did not perfect an appeal.  

4.  The veteran's statement to reopen his claim for service 
connection for PTSD was received on March 30, 1994.

5.  A report from the U. S. Army and Joint Services Records 
Research Center was received in September 1997.

6.  The veteran did not provide sufficient information to 
permit corroboration of his claimed stressors prior to his 
claim of March 30, 1994.




CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than March 30, 1994, for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 3.156, 3.157, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from January 1968 to August 
1971.  He served two tours of duty in the Republic of South 
Vietnam.  The first was from June 1968 to June 1969 and from 
August 1970 to August 1971.  The veteran's military 
occupational specialty (MOS) was as a helicopter mechanic, 
primarily on CH-47 helicopters.  

The Board notes that the VA medical center (VAMC) in Kansas 
City, Missouri, submitted a VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, to the RO.  The form was received on 
April 25, 1979.  This was not a claim from the veteran.  
Rather it was a query from the Kansas City VAMC as to the 
veteran's status.

The veteran's initial claim for VA disability compensation 
benefits, dated April 24, 1979, was received on May 3, 1979.  
The veteran sought service connection for headaches, a left 
hand disorder, and a nervous condition.  

The veteran's service medical records (SMRs) are negative for 
any diagnosis of, or treatment for a psychiatric disorder, to 
include PTSD.  The veteran did report that he had depression 
or excessive worry on his Report of Medical History in July 
1971.  The examiner noted that the veteran reported he tended 
to be moody and easily depressed.  The veteran was briefly 
hospitalized for evolution of heroin use in August 1971.  He 
was discharged from the hospital, pending his separation from 
service.  He was to seek follow-up treatment from VA as 
needed.  His August 1971 physical examination did not report 
any type of psychiatric illness.  

The RO denied the veteran's claim in July 1979.  The RO noted 
the lack of treatment for a psychiatric illness in service as 
well as heroin abuse.  The RO further noted that the veteran 
had not responded to a request to submit evidence of a 
continuity of symptomatology.  

The RO provided notice of the denial, and the veteran's 
appellate rights, in September 1979.  There is no indication 
in the claims folder that the veteran submitted a notice of 
disagreement with the decision.  Thus, it became final.  
See 38 U.S.C. § 4004(b) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1979).  

The veteran submitted a new claim that was received on 
September 22, 1981.  The veteran listed a number of issues.  
These included severe and frequent headaches, nervous 
condition, numbness of limbs, skin rash, periodic lapses of 
rationality, and bad reaction to alcohol.  The veteran said 
that he felt all of these could be related to exposure to 
Agent Orange or other herbicides used during his service in 
Vietnam.  The veteran also completed the section of the 
claims form to show he was unemployed and unable to work.  

The RO initially developed the veteran's claim as one for 
nonservice-connected disability pension benefits.  He was 
asked to submit information regarding his income and 
employment.  

VA medical records, for the period from February 1979 to 
January 1982 were associated with the claims folder.  The 
veteran was an inpatient twice between April and May 1979.  
He was diagnosed with explosive personality disorder, with 
paranoid features, and habitual excessive alcohol usage.  A 
mental health clinic note, dated in January 1982, reported 
that the veteran denied any psychiatric problems at that 
time.  The veteran was diagnosed with a paranoid personality 
disorder with alcohol dependence, in remission, and polydrug 
dependence, in remission.  No psychiatric treatment was 
planned.

The RO denied the veteran's claim in November 1981.  The 
denial was an explicit denial of the veteran's pension claim.  
Notice was provided that same month.

The veteran submitted a notice of disagreement (NOD) with the 
denial of his pension benefits in November 1981.  The 
disagreement is written in black ink, the same as that used 
by the veteran in his signing of the form.  There is a 
"p.s." notation on the form, in blue ink, in printed form 
that noted he [the veteran] had not heard about his 
disability as a result of exposure to Agent Orange.  

In a second statement, received on December 1, 1981, the 
veteran said he disagreed with the RO's decision to deny 
service connected disability.  He said that he had nervous 
problems and was sure they were related to delayed stress, or 
Agent Orange.  

Associated with the claims folder are three letters written 
by the veteran to his congressman and two senators.  The 
letters are essentially identical in addressing the veteran's 
status and his desires.  The first letter was received at the 
RO on January 18, 1982.  The other two letters were also 
received in January 1982.

In his letter, the veteran recounts his service, to include 
his service in Vietnam.  He wrote about how injuries on the 
job and his exposure to Agent Orange were solely responsible 
for the current condition of his health.  He also said that 
he was convinced that Vietnam veterans had the same problems 
of lack of ability to readjust back into society, physical, 
mental, and emotional handicaps.  He added that, the more he 
talked with other veterans; he felt that they all suffered 
from one or more symptoms of post war stress syndrome, 
chemical exposure, and mental, physical and emotional 
problems that were all basically the same.  The veteran went 
on to note his problems with headaches and his concern over 
studies done to evaluate that condition.

The RO provided the same response to all three congressional 
inquiries in January 1982.  It was noted that the veteran's 
initial claim for compensation was received on May 3, 1979.  
It was further noted that the claim, to include a nervous 
condition, was denied in July 1979.  The RO also said that 
the claim of September 1981 was a claim for pension benefits 
and was denied because the veteran did not have disabilities 
that would preclude substantially gainful employment.  The 
veteran was informed, through the response, that he could be 
examined for residuals of any Agent Orange exposure.

The RO wrote to the veteran in February 1982.  He was 
informed that he had not filed a timely NOD with the denial 
of his claim in July 1979.  This included a nervous 
condition.  The RO informed the veteran that it was 
developing further evidence in regard to his claim of 
exposure to Agent Orange.  The veteran was informed that, 
except for chloracne, there was no present firm data to 
associate herbicides as a causative agent for any other 
disease or chronic symptoms. 

The RO again wrote to the veteran in regard to his disability 
compensation claim in March 1982.  The letter advised him to 
submit additional evidence to show his disability had existed 
continuously since his discharge from service.  He was 
advised of the types of evidence to show the continuity.  He 
was also informed of other forms of evidence he could submit.  

A statement was received from a physician, T. Nandi, M. D., 
in March 1982.  He noted the veteran's prior hospitalization 
for alcohol abuse in April 1979.  He said the veteran was 
last seen on March 2, 1982.  He said the veteran was 
diagnosed with dysthymic disorder, and explosive personality 
[disorder] on Axis I and Axis II, respectively.  

The veteran submitted a statement that was received in April 
1982.  He said he was not treated in Vietnam for Agent Orange 
exposure.  He said he did have an examination by VA in 1981.  
He also stated that he understood he did not have to provide 
the time and place of his exposure.  

The veteran was afforded a VA Agent Orange examination in 
September 1982.  He listed his complaints as chronic, 
constant headaches, stomach nausea, bad nerves, bad vision, 
blackouts, and hyperventilation syndrome.  The veteran also 
had a psychiatric examination as part of his overall 
examination.  The veteran related that he had felt nervous 
ever since Vietnam.  He told the examiner that he served two 
years of combat duty.  He also told the examiner about his 
use of marijuana and heroin in Vietnam.  The veteran did not 
list any specific experiences in Vietnam.  The examiner 
provided a diagnosis of depression with anxiety.  He 
recommended a complete battery of psychological testing for 
further evaluation and a determination of a diagnosis.  There 
is a notation in the record that attempts were made to 
contact the veteran for his psychological testing.  However, 
the letter was returned.  

The veteran requested, and was provided, a copy of his SMRs 
in October 1982.

The RO issued a rating decision in October 1982.  The 
decision related to the veteran's claim for service 
connection for a number of issues as related to his exposure 
to Agent Orange.  The rating decision noted the results of 
the psychiatric examination of September 1982, to include the 
diagnosis of depression.  The decision further noted that the 
depression could not be related to the veteran's exposure to 
Agent Orange.  Thus the claim was denied.  The veteran did 
not submit a notice of disagreement with the decision.  Thus, 
it became final.  See 38 U.S.C. § 4004(b) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1982).  

The veteran was issued a supplemental statement of the case 
(SSOC) in regard to his pending appeal of the denial of 
pension benefits in November 1982.  The SSOC noted that the 
veteran was denied service connection for his claimed 
conditions as due to exposure to Agent Orange.  

The Board denied the veteran's claim for entitlement to 
nonservice-connected disability pension benefits in April 
1983.

The veteran submitted a new claim for nonservice-connected 
disability pension benefits in October 1987.  He indicated 
that he was a patient at the Kansas City VAMC.

The RO obtained VA medical records for the period from August 
1987 to September 1987.  The veteran was inpatient for 
treatment of alcohol dependence from August to September 
1987.  He also had diagnoses of possible paranoid 
personality, and single episode of major depression.  

The veteran's claim was denied in December 1987.  Notice of 
the denial was provided that same month.  

The veteran submitted a new claim on a VA Form 21-526, 
Veteran's Application for Compensation or Pension, that was 
dated July 28, 1992, but received at the RO on August 18, 
1992.  The veteran listed a number of issues on the form.  He 
specifically noted PTSD and referenced it to his being "in 
country = 68/69 + 70/71."  He also listed an unspecified 
nervous condition and gave the beginning date as 1979.

The veteran included a statement with his claim.  The veteran 
said that the dangers he encountered by the daily performance 
of his duties necessitated the use of drugs and alcohol to 
overcome the fear of not being able to cope with the 
situation.  He noted that he was a helicopter mechanic and 
aircraft flight engineer.  He told of sometimes having to fly 
very long sorties.  He gave the name of one person that was 
wounded and the name of another person that was killed.  He 
said the enemy was always trying to destroy aircraft, 
especially when they were on the ground.  This made everyone 
nervous and on alert.  

The veteran went on to describe his symptoms of having little 
patience and being depressed with headaches.  He listed his 
units in Vietnam and their location.  The veteran included a 
letter from one of his VA healthcare providers that was dated 
in August 1992 and addressed "To Whom It May Concern."  The 
physician noted that the veteran had been evaluated by 
himself and the evaluation team at the Kansas City VAMC PTSD 
program.  The veteran had four diagnoses that included 
schizo-affective disorder - depressed type, possible PTSD, 
history of alcohol abuse, and constipation.  He noted the 
veteran had been involved in the Compensated Work Program 
(CWP) but had a great deal of difficulty in being able to 
tolerate even this minimal amount of stress.  

The RO obtained the veteran's Department of the Army (DA) 
Form 20, and copies of his two DD 214s.  The records 
documented the veteran's MOS.  His Vietnam service was also 
documented where, from 1968 to 1969, he served as an aircraft 
maintenance crewman and helicopter mechanic with Company B, 
of the 228th Aviation Battalion, 1st Cavalry Division.  On his 
second tour, from 1970 to 1971, he served as a crew chief, 
aircraft maintenance apprentice, helicopter repairman, and 
aircraft fuel handling specialist.  The records show the 
veteran was attached to the 243rd Aviation Company.  These 
were the same units identified by the veteran in his 
statement received in August 1992.

The veteran did not have any awards that indicated combat 
service.  However, he did receive the Bronze Star Medal and 
Army Commendation Medal for meritorious service during his 
tour from 1968 to 1969.  

VA medical records, for the period from August 1987 to 
October 1992 were associated with the claims folder.  The 
records document inpatient treatment for alcohol abuse in 
August 1987 and December 1987.  The veteran was treated for a 
variety of complaints unrelated to a psychiatric diagnosis 
from 1988 to 1992.  The veteran was seen in the PTSD clinic 
on July 21, 1992.  The veteran did not give any specific 
stressor information at that time.  However, the veteran was 
assessed as having possible PTSD by the same VA physician 
that provided the written statement submitted with the 
veteran's claim.  He received the same assessment of possible 
PTSD on clinic visits in July and August 1992.

The veteran was an inpatient from August to September 1992.  
His Axis I diagnoses were schizo-affective disorder with 
depressed mood, PTSD, and alcohol dependence.  The discharge 
summary did not discuss any stressors associated with the 
veteran's diagnosis of PTSD.  Later clinical entries provided 
diagnoses of PTSD; but did not address any specific stressor.  

The RO denied the veteran's claim for service connection in 
February 1993.  The RO evaluated the medical evidence 
determined that the veteran did not have PTSD.  Notice of the 
rating action was provided on February 17, 1993.  There is no 
indication in the claims folder that the veteran submitted a 
NOD.  Thus, the rating decision became final.  See 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1992).  

The veteran submitted a statement wherein he stated he wanted 
to "reopen" his claim for service connection for PTSD that 
was received on March 30, 1994.  The veteran also said he 
wanted to file for service connection for residuals of 
exposure to Agent Orange for a skin condition, respiratory 
condition, and nervous condition.

The veteran submitted a copy of a favorable decision from the 
Social Security Administration (SSA) with his claim.  The SSA 
decision was dated in February 1994.  The veteran was found 
to be disabled as of August 1987.  The decision noted that 
the veteran had severe schizoaffective disorder, depressed 
type, schizophrenia, and PTSD but that these disorders alone 
did not make him disabled under SSA law and regulations.  

The RO wrote to the veteran in April 1994.  He was asked to 
provide information about a physician noted in the SSA 
decision and to provide information on his claimed 
respiratory condition.

The veteran submitted supporting evidence in May 1994.  This 
included a letter certifying his eligibility for payment from 
The Agent Orange Veteran Payment Program dated in February 
1993.  Also included were VA treatment records for the period 
from October 1992 to December 1993.  The records show 
treatment in the PTSD clinic.  The veteran's clinical 
assessments rarely included a diagnosis of PTSD during that 
time period.  The same VA physician that wrote the letter of 
August 1992 routinely diagnosed the veteran with 
schizoaffective disorder and alcohol abuse.  

The RO denied the veteran's claim in August 1994.  The PTSD 
claim was denied because there was no evidence of stressors 
and no consistent symptoms of PTSD.  The veteran submitted 
his NOD with the denial of his claim in October 1994.  The 
veteran stated that he served as a helicopter mechanic and 
door gunner during his 1968 to 1969 tour in Vietnam.  He said 
that he saw many soldiers from both sides killed and severely 
wounded.  He again listed the name of an individual that was 
killed during his second tour from 1970 to 1971.  

A VA hospital summary from March 1994 noted that the veteran 
was treated for alcohol dependence, alcohol abuse, rule out 
history of schizo-affective disorder, and PTSD.  No stressors 
associated with his diagnosis of PTSD were included in the 
summary.

The veteran perfected his appeal of the denial of service 
connection in March 1995.  At that time he again stated that 
he served as a door gunner during his first tour and saw 
people killed and severely wounded.  He said he saw dead 
bodies and severely wounded personnel on his second tour.  He 
repeated his contention of a seeing a specific individual 
killed at the base camp in Bear Cat.  

The veteran testified at a hearing at the RO on the issue of 
service connection in June 1995.  The veteran testified about 
his duties while serving in Vietnam.  This included his 
serving as a door gunner.  He also said that he was shot at.  
There was a general discussion of the individual he claimed 
died at base camp.  The veteran's representative stated this 
was one of the veteran's "biggest" stressors.  It involved 
an individual that shared a hooch with the veteran.  The 
veteran went on a mission and the hooch was destroyed by 
enemy fire.  The individual was killed in the hooch.  He gave 
the name of a second individual.  He testified that they were 
in the shower at the same time when the unit was attacked.  
The other individual suffered a wound to his upper arm.  The 
veteran's representative attempted to elicit specific 
stressor information from the veteran.  He also explained the 
need for the specific information (Transcript p. 5).  The 
veteran was asked if he knew why he received the Bronze Star 
medal.  He said he was not sure but thought it was for doing 
a good job, especially at keeping his aircraft ready to fly.  

The hearing officer asked the veteran to be as specific as 
possible in regard to the individual he said died at Bear 
Cat.  He asked him to identify the season if he could not 
remember a date.  The veteran did confirm the individual was 
from his unit.  He said this occurred in 1968.  

The hearing officer issued a SSOC that continued the denial 
of the claim in June 1995.  The hearing officer noted that 
the individual named as being killed could not be found in 
available documents regarding the person killed in Vietnam.  
Further, in the absence of more detailed information, a 
search regarding the wounding of the other individual named 
by the veteran could not be done.  

The veteran provided a detailed statement in July 1995.  He 
gave further information on his stressors, although most 
still lacked any information as to dates.  He told of being 
on guard duty at his unit, in approximately July 1968, when a 
helicopter was shot down.  He said the helicopter crashed 
inside of their perimeter.  He felt this was at Landing Zone 
(LZ) Sharon.  He told of meeting an outgoing soldier as he 
reported to his unit and how the individual was crying.  The 
individual told the veteran he was the sole survivor from his 
company.  The veteran did not provide any further information 
regarding the individual.  He said his unit, presumably 
during the 1968 to 1969 tour, was subjected to many rocket 
and mortar attacks.  He also told of watching LZ Nancy being 
overrun.  The veteran said he began flying after being there 
for four months.  He said he saw a lot of cruelty of war when 
flying.  He did not provide any specifics other than seeing 
other helicopters like his that were burning.  The veteran 
further reported an incident where his helicopter was 
refueling an infantry outpost that came under attack.  He was 
left behind while the helicopter moved away.  He did not 
provide any further information on this incident.  

The veteran again told of the flight engineer from his unit 
that was killed in their hooch.  The veteran also related 
that his unit had moved to Tay Ninh.  They would receive 
enemy fire, especially at night.  He said the enemy would 
fire on them from a mountain called "Louie Bar Din."  He 
said another friend of his G.R., took multiple rounds to his 
arm.  The veteran said this person was not in his unit, but 
was a grunt, a common reference to a U. S. Marine.  The 
veteran did not say he witnessed the person being wounded or 
saw him after he was wounded.  

The Board remanded the veteran's claim in January 1997.  The 
remand was for the RO to conduct additional development, to 
include contacting the U. S. Army Joint Services 
Environmental Support Group (ESG) (later U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), then the 
Center for Unit Records Research (CURR) and currently the U. 
S. Army and Joint Services Records Research Center (JSRCC)).  
The ESG was asked to corroborate the specific incidents 
identified by the veteran.  

The RO wrote to the ESG in February 1997.  The RO included 
copies of statements from the veteran, his DD 214s, and his 
DA Form 20.

The veteran's records from the SSA were received in August 
1997.  The records included copies of VA records for the 
period from 1985 to 1993.  They also included a psychiatric 
report from J. S. Morrison, M.D., dated in August 1993.  
Dr. Morrison noted that the veteran served two tours of duty 
in Vietnam.  He said the veteran became addicted to drugs in 
the military and was in and out of trouble for many years 
afterwards.  The veteran gave a history of nightmares and 
flashbacks about Vietnam that persisted to the present; 
however, no details were provided.  The veteran reported 
"current" treatment for PTSD by VA.  The psychiatric 
diagnoses were major depression, recurrent, severe without 
psychotic features currently, polysubstance abuse, in current 
remission, antisocial personality disorder, and probable 
PTSD, moderately severe.  

The USASCRUR provided a response to the RO's query that was 
received on September 15, 1997.  The response noted that a 
unit history of the 228th Aviation Battalion was enclosed.  
Also, an Operational Report-Lessons Learned (OR-LL) was 
submitted for the 1st Cavalry Division Artillery, that was 
the higher headquarters for Company B of the 228th.  The OR-
LL documented that LZ Nancy was attacked in August 1968 and 
there 18 U.S. killed in action (KIA), 55 wounded in action 
(WIA), and 27 enemy killed.  In addition, there was a report 
documenting a heavy enemy attack on Nui Ba Den mountain in 
August 1968.  There were U.S. KIA an WIA as well as damaged 
buildings from the attack.  Finally, the response noted that 
they could not find any evidence of the individual named by 
the veteran as being killed in Vietnam.

The Board issued a decision and remand in March 1998.  The 
Board found that the veteran had not appealed the RO decision 
of February 1993 and that the rating decision was now final.  
The Board also found that there was new and material evidence 
to reopen the veteran's claim for service connection for 
PTSD.  The issue of service connection was remanded for a VA 
examination to determine if the veteran had a diagnosis of 
PTSD, and if such a diagnosis could be related to his claimed 
stressors.

The veteran was afforded a VA examination in November 1998.  
The examiner noted he had reviewed the veteran's claims 
folder.  The examiner found that a diagnosis of PTSD was not 
established.  He said there was a lack of consistent symptoms 
to support the diagnosis over a longitudinal course.  He 
noted that several of the veteran's admissions gave different 
diagnoses with the most consistent one being schizo-affective 
disorder, which was verified on current examination.

The veteran's claim remained denied by way of a SSOC issued 
in November 1998.  His case was returned to the Board.  The 
Board denied the veteran's claim by way of a decision dated 
in July 1999.  The decision documented the development of the 
claim, to include the response from the USASCRUR.  The Board 
conceded that the report confirmed the veteran's stressors 
regarding LZ Nancy, and the attack at "Louie Bar Din" 
mountain.  The Board also said that the veteran's duties 
would not preclude him from having participated in combat.  
However, the Board found that the results of the November 
1998 VA examination, where the veteran was not diagnosed with 
PTSD, was dispositive.  

The veteran submitted a motion for reconsideration of the 
decision of the Board in November 1999.  He included a VA 
outpatient entry dated in August 1999.  The VA physician 
noted that the veteran served two tours in Vietnam and that 
he maintained he had intrusive thoughts of combat virtually 
every day since 1971.  The physician further stated that the 
veteran felt the severe emotional trauma of being in life-
threatening combat and witnessing deaths at close range had 
affected him adversely throughout his life since Vietnam.  
The physician provided a diagnosis of PTSD.  He also stated 
that, in his opinion, if the veteran's stressors could be 
documented, it would not be inappropriate to view combat 
trauma as contributing to the veteran's behavioral and 
emotional instability over the last 28 years.

The Board denied the veteran's motion for reconsideration in 
January 2000.

The veteran appealed the Board's decision of July 1999 to 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion summary of pertinent facts stated that the 
veteran submitted a claim for service connection for a 
nervous condition on April 24, 1979, that was denied in July 
1979.  The Joint Motion noted that the veteran had received a 
number of diagnoses for psychiatric illnesses.  It was stated 
that the VA examination of November 1998 was inadequate.  The 
Joint Motion set out specific procedures for the Board to 
follow should the Court grant the motion.  

The Court granted the Joint Motion for remand in December 
2000 and returned the case to the Board.

The Board wrote to the veteran's attorney in January 2001.  
He was advised that the case was returned to the Board by the 
Court.  He was further advised that he had 90 days to submit 
additional evidence or argument in support of the veteran's 
claim.  The veteran's attorney responded that the veteran had 
no further evidence or argument to submit in May 2001.  The 
attorney asked that VA comply with the directions of the 
Joint Motion.

The Board remanded the veteran's claim for the development 
required by the Joint Motion in July 2001.  This included 
notice as required by the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007), obtaining additional medical 
records identified by the veteran, psychological testing, and 
an examination by a board of two VA psychiatrists.

The RO wrote to the veteran to provide the notice required by 
the VCAA in October 2001.  The veteran's attorney responded 
in December 2001.  He noted that all of the veteran's 
treatment had been at the VAMC in Kansas City.  He also 
inquired as to the status of the claim.  He noted the 
specific requirements set forth by the Board in its remand of 
July 2001.

The veteran was afforded a VA psychiatric examination in May 
2002.  The examiners noted the posture of the case and the 
need for the current examination.  The examination report did 
not discuss any particular stressor and only referred to the 
veteran's experiences in Vietnam in a general manner.  
However, psychological testing was done.  The examiners found 
that the veteran did have PTSD.  The examiners further found 
that the veteran's PTSD appeared to be related to the combat-
related traumatic events he experienced in service.  

The RO granted service connection for PTSD by way of a rating 
decision dated in May 2002.  The RO established an effective 
date of service connection of March 30, 1994, the date the 
veteran's statement to reopen a previously denied claim was 
received.  Notice of the rating action was provided in August 
2002.

The veteran's attorney submitted a NOD with the disability 
evaluation assigned for the veteran's PTSD in December 2002.  
He also argued that the veteran was entitled to a total 
disability evaluation based on individual unemployability 
(TDIU).  He included a complete copy of the veteran's SSA 
file with his submission.  The SSA records show that the 
veteran submitted his original claim in September 1992.  He 
listed PTSD as one of the conditions of his disability.  He 
also reported his treatment for PTSD from VA at that time.  

The veteran's attorney submitted a NOD with the effective 
date for service connection for PTSD in June 2003.  The 
attorney stated that the original claim "in this matter" 
was filed on April 24, 1979, and denied in July 1979.  He 
stated that the veteran had now prevailed by submitting new 
and material evidence, including in part, supplemental 
service department records that verified the veteran was in 
combat with the enemy.  He contended that, in keeping with 
38 C.F.R. § 3.156(c) (2002), the veteran should have an 
effective date back to April 24, 1979. 

The attorney also submitted argument concerning the right to 
have a year to submit evidence and that the rating decision 
of May 2002 was not in compliance with the VCAA.  He stated 
that the veteran was not informed of the evidence necessary 
to substantiate a claim for an earlier effective date.  The 
attorney further contended that if an effective date of April 
24, 1979, was not in order, then the veteran should be given 
a date of August 10, 1987, the date he was determined to be 
disabled by the SSA.

The RO issued a statement of the case (SOC) in regard to the 
issue on appeal in January 2004.  The RO noted that the July 
1979 decision, denying service connection for a nervous 
condition, was final.  The RO also noted that the February 
1993 rating decision, that denied service connection for 
PTSD, was also final.  Thus, the effective date was the date 
of the reopened claim, March 30, 1994.

The veteran's substantive appeal, submitted by his attorney, 
was received in February 2004.  The assertion of the date of 
the original claim, April 24, 1979, was repeated.  The 
veteran also asserted that the claim for service connection 
was granted as a result of supplemental reports from the 
service department.  The veteran contended that, after his 
NOD with the effective date, he should have been provided 
VCAA notice on that issue prior to any adjudication.  He also 
noted that the January 2004 SOC did not address that 
application of 38 C.F.R. § 3.156(c).  

The RO issued a SSOC in May 2005.  The RO noted the prior 
denials of July 1979 and February 1993 and that they were not 
appealed, and were final.  The reopened claim was received on 
March 30, 1994.  The RO noted the receipt of a response from 
the JSRCC in September 1997 and the Board remand of 2001.  
The RO held that the report from the JSRCC was an original 
record and not a supplemental report as required under 
38 C.F.R. § 3.156(c).  Therefore, there was no basis to 
establish an earlier effective date.  

The Board remanded the veteran's claim in June 2006.  The 
purpose of the remand was to provide him notice under the 
VCAA for the downstream element of an earlier effective date 
for service connection.  In addition, the RO was to provide 
the notice required by a then recent Court decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the required notice in July 2006.  The 
veteran's attorney responded in September 2006.  He noted the 
prior denial of service connection for a nervous condition in 
July 1979.  He also noted that the veteran submitted a claim 
in September 1981.  He said the RO denied the pension claim 
in November 1981 but did not address the veteran's claim for 
service connection for a nervous condition.  He said the 
veteran filed a NOD in November 1981 with the decision and 
asked the RO to adjudicate his claim for conditions related 
to exposure to Agent Orange.  The attorney said the veteran 
submitted a second NOD in December for denial of service 
connection for several conditions, to include a nervous 
condition.  The attorney acknowledged that the RO wrote to 
the veteran and told him his NOD regarding the denial of 
service connection for a nervous condition was not timely.  
The attorney noted several other developments in the case, to 
include a submission by a physician in March 1982 that the 
veteran had a dysthymic disorder and that the Board 
ultimately denied the veteran's pension claim in April 1993.

The attorney then noted that the veteran submitted an 
informal claim for service connection for PTSD on July 28, 
1992 [claim received August 18, 1992] and that this claim was 
denied in February 1993.  He then noted the date of the 
current claim being received as March 30, 1994.  The attorney 
acknowledged that the veteran's claim was reopened by way of 
the Board's decision of March 1998.  He again asserted this 
reopening was based on the supplemental records, in the form 
of the response from the JSRRC.  Finally, the attorney took 
issue with the July 2006 letter from the RO as not providing 
specific information as to what evidence the veteran would 
have to submit to substantiate a claim for an earlier 
effective date of April 24, 1979.

The RO issued a SSOC in February 2007.  The reasons and bases 
section of the SSOC specifically addressed the contentions of 
the veteran's attorney.  The RO noted that the initial claim 
was not received until May 3, 1979, as opposed to the alleged 
April 24, 1979, and that the claim was denied and became 
final.  The RO noted there was no legal basis for an 
effective date associated with the original claim.  The RO 
noted that the claim of September 1981 was denied by way of a 
rating decision dated in October 1982.  It was further noted 
that the veteran did not perfect an appeal of that decision.  
The SSOC reviewed the provisions of the amended regulation, 
38 C.F.R. § 3.156(c), effective as of October 6, 2006.  The 
RO noted that, prior to March 30, 1994, there was no evidence 
to support a corroborated stressor or diagnosis of PTSD based 
on such a stressor. The veteran had not submitted sufficient 
evidence to permit VA to attempt to obtain corroboration of a 
stressor.  Further, there was no medical evidence to show a 
diagnosis of PTSD based on a corroborated stressor.  Thus, 
the JSRRC records were not considered to be supplemental 
department records under 38 C.F.R. § 3.156(c).  

The veteran's case was returned to the Board in August 2007.  
The veteran's attorney submitted a statement wherein he said 
he had nothing further to submit and asked that the Board 
proceed to adjudicate the claim in September 2007.  

II.  Analysis

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  At the time 
the veteran submitted his claim in March 1994, the regulation 
required a clear diagnosis of PTSD.  This requirement was 
eliminated when the regulation was amended in 1999.  See 64 
Fed. Reg. 32,808 (June 18, 1999).  

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2007).  (emphasis added).  See Nelson v. 
Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 
17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 
245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see 
also Lapier v. Brown, 5 Vet. App. 215 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

The veteran has argued that his effective date should be as 
of his "date of claim" of April 24, 1979.  There is no 
claim of record from that date.  There is a VA Form 21-526 
signed by the veteran on that date but it was not received at 
the RO until May 3, 1979.  The date of claim can only be from 
when it is received.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

The veteran originally sought entitlement to service 
connection for a nervous condition at that time.  That claim 
was denied in July 1979 and the veteran failed to perfect an 
appeal.  

The veteran submitted a claim in September 1981, ostensibly 
seeking service connection for a nervous condition as a 
result of exposure to Agent Orange.  This was not a new claim 
but only a new theory of entitlement to service connection.  
See Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 
421 F.3d 1346 (Fed. Cir. 2005).

The RO originally treated the claim as one for pension but 
eventually developed the service connection aspect.  The 
claim for service connection was denied in October 1982.  The 
veteran did not appeal that decision.  

The veteran submitted a claim for entitlement to service 
connection for PTSD that was received on August 18, 1992.  
This being the date of claim rather than the date the form 
was signed by the veteran.  This was also a new claim as the 
veteran had previously submitted a claim for a nervous 
condition as opposed to one for PTSD.  See Ephraim v. Brown, 
82 F.3d. 399, 401 (Fed. Cir. 1996).  This claim was denied in 
February 1993.  The veteran again did not perfect an appeal.  
Thus the decision became final.  

The Board has considered the veteran's letter to his 
congressional delegation in January 1982 and whether his 
letter constituted an informal claim for service connection 
for PTSD under 38 C.F.R. § 3.155(a).  The veteran made a 
statement regarding all Vietnam veterans as having "post war 
stress syndrome."  To the extent this would constitute an 
informal claim for service connection for PTSD by the 
veteran, the claim was adjudicated at the time of the RO's 
decision in February 1993.  See Ingram v. Nicholson, 21 Vet. 
App. 232, 241 (2007) (A pending claim can be addressed when a 
subsequent claim for the same disability is explicitly 
adjudicated).  Therefore, there is no pending, unadjudicated 
claim for PTSD.  

The current claim was received on March 30, 1994.  Even if it 
could be argued that the current claim was related to the 
claim from May 1979, which the Board does not accept, an 
effective date from May 1979 would be precluded by operation 
of the law regarding reopened claims.  The same would be true 
for the claim from September 1981 as it was denied by a 
final, unappealed rating decision in October 1982.  Also, 
relying on the PTSD claim from August 1992 does not serve to 
establish an earlier effective date, even with consideration 
of Ephraim, because of the earlier final denial of February 
1993.  

The Board notes that the veteran also contended that, if 
entitlement for an effective date in 1979 could not be 
established, he should be granted an effective date from 
August 10, 1987, the date SSA determined he was totally 
disabled.  He has not advanced any argument to support his 
theory other than a generalized statement.  He has not cited 
to any evidence that would demonstrate that he had PTSD at 
that time that was based on a stressor related to service.  

The SSA records contain VA treatment records for the period 
from 1985 to 1993.  The records do not support the veteran's 
claim by demonstrating a diagnosis based on a corroborated 
stressor in service.  Further, the report from Dr. Morrison 
does not even provide a diagnosis of PTSD.  Rather, he gave a 
diagnosis of probable PTSD.  Moreover, he did not address any 
specific stressor in his report.  He referred to the fact 
that the veteran had two tours of duty in Vietnam.  There is 
no merit to the veteran's contention.  

Absent a claim of clear and unmistakable error (CUE) in a 
prior decision, which has not been alleged, the only 
remaining way for the veteran to establish an earlier 
effective date is through the application of 38 C.F.R. 
§ 3.156(c).  

The veteran, through his attorney, has argued that he is 
entitled to an earlier effective date through operation of 
38 C.F.R. § 3.156(c).  Pursuant to § 3.156(c), a final 
decision will be reconsidered when new and material evidence, 
in the form of service records, results in the reopening of a 
claim and a retroactive evaluation may be assigned.  See 
Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 
368 (Fed. Cir. 1994); see also 38 C.F.R. § 3.400(q)(2) 
(2007).  The contention is that the report from the JSRCC was 
a supplemental service record that constituted new and 
material evidence that lead to the grant of service 
connection in this case.

The Board observes that subsequent to the June 2006 Board 
remand, the provisions of 38 C.F.R. § 3.156(c) were amended, 
effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 
(Sept. 6, 2006) (codified at 38 C.F.R. § 3.156(c)).  The RO 
evaluated the veteran's claim under both the prior and 
amended regulations, as indicated in the SSOCs issued to the 
veteran.  As will be seen from further discussion, there was 
no substantive change in the regulations.  

Under the prior regulation, where the new and material 
evidence consisted of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction (AOJ).  This 
included official service department records which presumably 
had been misplaced and now been located and forwarded to VA.  
38 C.F.R. § 3.156(c) (2006).  The regulation stated that this 
comprehended official service department records which 
presumably were misplaced and had now been located and 
forwarded to VA.  Corrected department records are not 
involved in this case.

The Board notes that the preamble in the proposed regulation 
contained a full explanation of the bases for the change in 
regulation.  See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  
The preamble noted that the use of the words "new and 
material evidence" was confusing as it inferred that VA may 
reopen a claim when service department records were received 
that were not available before.  The effective date of such a 
claim would be the date of the reopened claim.  It was noted 
that, in practice, when VA received service department 
records that were previously unavailable at the time of the 
prior decision, VA may reconsider the prior decision.  The 
effective date assigned would relate back to the date of the 
original claim, or date entitlement arose, whichever is 
later.  The effective date would not be limited to the date 
of the claim to reopen.

The change was intended to broaden the description of service 
department records to include unit records, such as those 
received from the JSRCC that pertain to military experiences 
claimed by a veteran.  It was noted that such evidence my be 
particularly valuable in connection to claims for benefits 
for PTSD.  See 70 Fed. Reg. 35,388.  

The amended regulations provide:

* * * * *

(c) Service department records. (1) Notwithstanding any 
other section in this part, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records 
that existed and had not been associated with the claims 
file when VA first decided the claim, VA will reconsider 
the claim, notwithstanding paragraph (a) of this section.  
Such records include, but are not limited to: 
    (i) Service records that are related to a claimed in-
service event, injury, or disease, regardless of whether 
such records mention the veteran by name, as long as the 
other requirements of paragraph (c) of this section are 
met;
    (ii) Additional service records forwarded by the 
Department of Defense or the service department to VA any 
time after VA's original request for service records; and
    (iii) Declassified records that could not have been 
obtained because the records were classified when VA 
decided the claim.
(2) Paragraph (c)(1) of this section does not apply to 
records that VA could not have obtained when it decided 
the claim because the records did not exist when VA 
decided the claim, or because the claimant failed to 
provide sufficient information for VA to identify and 
obtain the records from the respective service department, 
the Joint Services Records Research Center, or from any 
other official source.
(3) An award made based all or in part on the records 
identified by paragraph (c)(1) of this section is 
effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, 
or such other date as may be authorized by the provisions 
of this part applicable to the previously decided claim.
(4) A retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on the 
basis of the new evidence from the service department must 
be supported adequately by medical evidence.  Where such 
records clearly support the assignment of a specific 
rating over a part or the entire period of time involved, 
a retroactive evaluation will be assigned accordingly, 
except as it may be affected by the filing date of the 
original claim.

38 C.F.R. § 3.156(c) (2007).

The report from the JSRCC, received in September 1997, was 
found to be new and material evidence by the Board in its 
decision of March 1998.  The veteran's claim was reopened on 
that basis and remanded for a VA examination.  The Board 
found that the report from JSRCC corroborated two stressors 
involving attacks witnessed or experienced by the veteran.  
The report did not corroborate the veteran's main stressor 
regarding the death of the individual from his unit, or the 
wounding of anyone named by the veteran.  The claim was later 
denied in July 1999.  The denial was based on the November 
1998 VA examination report that found that the veteran did 
not have PTSD.

After the decision was vacated and remanded by the Court, 
additional development followed and the veteran was granted 
service connection for PTSD in May 2002.  The grant of 
service connection was based on a VA examination report of 
May 2002 that attributed the veteran's PTSD to combat-related 
traumatic events experienced in service.  

The Board finds that there is no basis for an earlier 
effective date under 38 C.F.R. § 3.156(c).  The report from 
the JSRRC did provide corroboration of two of the veteran's 
claimed stressors.  However, this was based on information 
provided by the veteran as part the claim made in March 1994.  
He did not provide such information at the time of his 
earlier claim in August 1992, or any time before that.  The 
veteran provided a generalized statement of his experience in 
Vietnam and how it made him feel and what he did to cope.  
The veteran did provide two specific names, one of an 
individual KIA and another WIA.  The RO was never able to 
corroborate the death of the individual killed; the stressor 
the veteran's representative said was his biggest stressor at 
the hearing in June 1995.  Further, the veteran did not 
provide any details about the individual he claimed was 
wounded, other than a location.  He did not give any dates or 
identify units for the individuals.   

In light of the above discussion, the Board finds that 
38 C.F.R. § 3.156(c)(2) applies in that the veteran did not 
provide sufficient information to VA to identify and obtain 
records from the JSRRC or other service department.  Thus he 
is not entitled to the benefit of application of 38 C.F.R. 
§ 3.156(c)(1).  Therefore, there is no basis to establish an 
effective date earlier than March 30, 1994, for service 
connection for PTSD.

The VCAA and the pertinent implementing regulation, 38 C.F.R. 
§ 3.159 (2007), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

The Board notes that during the pendency of this appeal the 
Court issued a decision in the appeal of Dingess, supra, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

In the present case, the veteran's claim for service 
connection was received more than six years prior to the 
enactment of the VCAA.  His claim was originally denied in 
August 1994.  The veteran perfected an appeal of the denial 
of service connection in March 1995.  Thus his appeal was 
perfected prior to the requirement to provide notice as 
directed by the VCAA.

The veteran was granted service connection for PTSD in May 
2002.  He expressed disagreement with the downstream element 
of an earlier effective date in June 2003.  The veteran 
argued that he should have been informed of the evidence 
necessary to establish an earlier effective date.  The 
veteran again argued that he had not been given notice of the 
evidence to establish an earlier effective date when he 
submitted his substantive appeal in February 2004.  

The Board remanded the case for additional development, to 
include providing VCAA notice, in June 2006.  The RO wrote to 
the veteran in July 2006.  The RO provided information on how 
effective dates are assigned.  The veteran was informed of 
what evidence of record, what VA would do in the development 
of his case and what he was responsible for.  The veteran was 
asked to submit any evidence he had in his possession.

The veteran responded with a detailed discussion of the 
procedural history of the case.  He repeated his assertions 
of why he should granted an earlier effective date.  He 
contended that the notice of July 2006 was not sufficient.  

The RO readjudicated the veteran's claim twice in February 
2007.  An SSOC was issued in each instance.  The SSOCs 
provided an explanation for why the veteran's claim remained 
denied.  

The veteran has disputed the contents of the VCAA notice in 
this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

The presumption of prejudice is overcome in this case.  The 
veteran has been represented by an attorney in his case since 
1999.  The attorney has submitted multiple documents in 
support of the veteran's claim, he has provided specific 
details on the procedurals aspects of the veteran's claim 
history going back to 1979.  He has made arguments about the 
different regulatory provisions applicable in the case.  The 
veteran, through is attorney, clearly has actual knowledge of 
what evidence would be necessary to establish entitlement to 
an earlier effective date.  He has made several submissions 
in support of his contentions. 

Finally, as noted, the veteran's claim was substantiated in 
May 2002.  As a result, the section 5103(a) notice had served 
its purpose and its application was no longer required.  See 
Dingess, 19 Vet. App. at 490.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
SMRs, private and VA medical records, SSA records, VA 
examination reports, statements and records submitted by the 
veteran, and a report from the JSRRC.  The case has been 
remanded to allow for additional development of the record.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.


ORDER

Entitlement to an effective date earlier than March 30, 1994, 
for the grant of service connection for PTSD, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


